Citation Nr: 1015921	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the Veteran also filed timely appeals 
with respect to the denials of entitlement to service 
connection for congestive heart failure and entitlement to an 
initial rating in excess of 20 percent for service-connected 
diabetes mellitus.  However, service connection for a cardiac 
disorder was granted in an April 2008 rating decision, and 
the Veteran withdrew his appeal for an increased rating for 
diabetes mellitus.  Therefore, the Board no longer has 
jurisdiction over these issues.  


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary with respect to the 
Veteran's claims.  Specifically, the Board finds that there 
are outstanding records that should be obtained. 

First, the Board notes that the Veteran's May 2005 
application for benefits reported receipt of income from 
Social Security, and at his June 2009 hearing, the Veteran 
confirmed that he was receiving disability benefits from SSA.  
Records related to the application and award of these 
benefits are not associated with the claims file and should, 
therefore, be obtained prior to further adjudication of the 
claim.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Second, the Veteran has testified that he was in the Republic 
of Vietnam for approximately 30 days between training and his 
assignment on the U.S.S. Satyr, which would have been from 
late December 1968 to late January 1969.  He has further 
testified that during that time he experienced rocket and 
mortar attacks, and the Board notes that he would have been 
in-country during Tet.  Although pages from his 201 personnel 
file are in the claims folder, the records do not appear 
complete.  A formal finding with respect to the RO's 
inability to verify the Veteran's stressor contains a 
statement that the Veteran's 201 file is incomplete because 
it is fire-related and that Morning Reports could not be 
obtained.  This statement is crossed out, and the Board 
observes that the Navy does not keep Morning Reports.  
Nevertheless, the Board is not clear whether the service 
personnel records are in fact all that are available for the 
Veteran.  Further, the record does not reflect efforts to 
confirm any dates of service in Vietnam through the National 
Personnel Records Center (NPRC).

Accordingly, the case is REMANDED for the following: 

1.	Ensure that all available service 
personnel records have been obtained 
for this Veteran and request 
verification of service in-country in 
the Republic of Vietnam for the 
approximate 30 days from the end of 
December 1968 to the end of January 
1969 for the Veteran for NPRC and any 
other appropriate sources.  

2.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2010 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


 

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


